Citation Nr: 1000990	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for pernicious anemia, 
to include as secondary to psychiatric and gastrointestinal 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the Merchant Marines 
from April 1944 to March 1945.  Specifically, during this 
time period, the Veteran had oceangoing service with the 
Merchant Marines during a period of armed conflict, thus 
qualifying his service as "active military service."  See 
38 C.F.R. § 3.7(x)(15) (2009).   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to obtain the Veteran's service treatment 
records (STRs) or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a Federal department 
or agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2009).  When STRs are lost or missing, the Court has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.  In the present case, the Veteran's STRs 
associated with his active service in the Merchant Marines 
from April 1944 to March 1945 are missing.

The Veteran has alleged he was treated for anxiety, stomach 
problems, and pernicious anemia throughout service abroad the 
USS Algonquin and upon discharge in March and April of 1945 
at the U.S. Marine Hospital in Mobile, Alabama.  See June 
2006 claim.  Given the obvious relevance of these missing 
STRs in adjudication of the claims at issue, the Board finds 
it necessary to remand the claims to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the Veteran every benefit of assistance from VA.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the RO to the Veteran 
in June 2006 is not fully sufficient.  
In this vein, when STRs are lost or missing or destroyed, in 
conjunction with a heightened duty to assist, the VA must 
inform the Veteran that he can submit "alternative" sources 
in place of his missing STRs.  See Washington v. Nicholson, 
19 Vet. App. 362, 369-370 (2005); see also Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such 
alternate evidence include the VA military files, statements 
from service medical personnel, "buddy" certificates or 
affidavits, state or local accident and police reports, 
employment physical examination reports, medical evidence 
from civilian/private hospitals, clinics, and physicians 
where or by whom a Veteran was treated, either during service 
or shortly after separation, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and/or insurance examinations reports.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E, Topic 27, Block b.  A remand is 
required for the RO to provide the Veteran with a VCAA letter 
advising he can submit alternative evidence in place of his 
missing STRs.  This letter must also address secondary 
service connection, as the previous letter failed to.    

Second, the RO (AMC) should make every effort to obtain the 
Veteran's STRs at the National Personnel Records Center 
(NPRC).  The RO previously contacted the NPRC regarding the 
Veteran's missing STRs but was met with an inconclusive 
response dated in September 2007.  When VA attempts to obtain 
records from a federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2009).  If no records are indeed 
available from the NPRC, a more conclusive negative reply to 
that effect is required from the NPRC.    

Third, for Merchant Marine seamen like the Veteran who were 
employed under the U.S. Army Transport Service, the VA 
Adjudication Procedure Manual provides a development letter 
to secure missing STRs.  See VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section F, 
Topic 47.  This letter requests that the Office of Personnel 
Management (OPM) directly secure the Veteran's STRs from the 
NPRC.  In the present case, the RO sent this development 
letter to the OPM in November 2006, but did not follow up 
when it failed to receive  a response from the OPM.  The RO 
should once again resend this development letter to the OPM, 
but this time a negative response is required if his STRs are 
unavailable or no longer exist, or further attempts to obtain 
them would be futile.  
  
Fourth, Merchant Marine seamen in certain instances were 
eligible to receive treatment at U.S. Public Health Service 
(PHS) hospitals.  In this vein, an April 1945 Certificate of 
Discharge from the U.S. Marine Hospital in Mobile, Alabama 
confirms the Veteran's assertions that he was hospitalized 
there upon discharge from the Merchant Marines in March and 
April of 1945.  But there is no indication what condition(s) 
he was treated for at that time.  Notably, however, this 
Certificate of Discharge notes that it is a PHS form.  The 
PHS does maintain microfilm copies of certain medical 
records.  The VA Adjudication Procedure Manual provides a 
development letter to secure missing STRs in similar 
situations.  See VA Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iii, Chapter 2, Section F, Topic 40.  
Specifically, the RO should address this development letter 
directly to the PHS.  See VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 2, Section F, Topic 
45.  A negative response is required if his STRs are 
unavailable or no longer exist, or further attempts to obtain 
them would be futile.  

Fifth, a remand is necessary for the RO to directly contact 
the U.S. Marine Hospital in Mobile, Alabama in order to 
secure any missing STRs for the Veteran dated in March and 
April of 1945.  Since this hospital has been closed to 
patients for quite some time, please request any alternative 
locations where these records may be stored.  If these 
records are unavailable or no longer exist, 
or further attempts to obtain them would be futile, a 
negative reply to this effect is required.  

Sixth, the Veteran has asserted that his missing medical 
records for civilian crew members aboard U.S. Army 
Transportation vessels may be in the custody of the Office of 
Worker's Compensation Claims, Branch of Special Claims, P.O. 
Box 37117, Washington DC 20013.  See June 2006 claim; May 
2008 substantive appeal.  A remand is required to contact 
this federal agency.  If these records are unavailable or no 
longer exist, or further attempts to obtain them would be 
futile, a negative reply to this effect is required.      

Seventh, if no additional STRs are secured based on the above 
development, advise the Veteran that some Merchant Marine 
records may possibly be obtained for a fee from the Marine 
Index Bureau, Inc., 67 Scotch Road, Ewing, New Jersey, 08628.   
Only the Veteran, not the RO, can request these records from 
the Marine Index Bureau.  See VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section F, 
Topic 43.  

Eighth, the Veteran's VA treatment records on file from the 
VA Medical Center (VAMC) in Tuscaloosa, Alabama only date to 
June 2006.  He has asserted additional VA medical treatment 
since that time.  See May 2008 substantive appeal.  
Therefore, these records should be obtained.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the service 
connection and secondary service 
connection claims on appeal.  38 C.F.R. 
§ 3.310 (2009).  That is, this letter 
must address secondary service 
connection for pernicious anemia, as 
the previously letter failed to address 
this theory of entitlement.  Most 
importantly, this letter should also 
inform the Veteran that he can submit 
"alternative" sources in place of his 
missing STRs.  Examples of such 
alternate evidence include the VA 
military files, statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examination reports, medical evidence 
from civilian/private hospitals, 
clinics, and physicians where or by 
whom a Veteran was treated, either 
during service or shortly after 
separation, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and/or insurance examinations reports.  
See VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 
2, Section E, Topic 27, Block b.

2.	Contact the NPRC directly and attempt 
to secure the Veteran's STRs, currently 
not present in the claims folder.  The 
NPRC's previous September 2007 response 
was not conclusive.  If these records 
are unavailable or no longer exist, a 
negative reply to this effect is 
required from the NPRC.  

3.	Resend the November 2006 development 
letter to the OPM so that the OPM can 
directly secure the Veteran's STRs from 
the NPRC.  See e.g., VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section F, 
Topic 47.  Except this time, if these 
records are unavailable or no longer 
exist, a negative reply to this effect 
is required from the OPM.      

4.	Send a development letter to the PHS 
for the Veteran's confirmed treatment 
at the U.S. Marine Hospital in Mobile, 
Alabama in March and April of 1945.  
See e.g., VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section F, Topic 45.  If 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required from the PHS.       

5.	Directly contact the U.S. Marine 
Hospital in Mobile, Alabama in order to 
secure any missing STRs for the Veteran 
dated in March and April of 1945.  
Since this hospital has been closed to 
patients for quite some time, please 
request any alternative locations where 
these records may be stored.  If these 
records are unavailable or no longer 
exist, a negative reply to this effect 
is required.  

6.	Directly contact the Office of Worker's 
Compensation Claims, Branch of Special 
Claims, P.O. Box 37117, Washington DC 
20013 for any medical records 
pertaining to the Veteran aboard the 
USS Algonquin from 1944 to 1945.  If 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required.  

7.	If no additional STRs are secured based 
on the above development, send the 
Veteran a development letter advising 
that some Merchant Marine records may 
possibly be obtained for a fee from the 
Marine Index Bureau, Inc., 67 Scotch 
Road, Ewing, New Jersey, 08628.   See 
VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iii, Chapter 2, 
Section F, Topic 46.  Only the Veteran, 
not the RO, can request such records 
from the Marine Index Bureau.  

8.	Obtain the records of any relevant VA 
medical treatment after June 2006, 
including records from the VAMC in 
Tuscaloosa, Alabama.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

9.	Then, after giving the Veteran time to 
respond to the additional notice, and 
after completion of the above 
development, readjudicate the issues on 
appeal, in light of any additional 
evidence received.  If the claims are 
not granted to his satisfaction, send 
him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

